 Case 2:19-cv-04821-MWF-KS Document 78 Filed 09/17/20 Page 1 of 1 Page ID #:810



1
2
3
                                                                    JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   Richard Dalton, Arthur Catalano,   )      Case No.: 2:19-cv-04821-MWF (KSx)
     Matthew Fernandes, Andre Joseph,   )
11
     Alexander Alonso, and Randolph     )      ORDER GRANTING JOINT
12   Jones, individually and on behalf of
                                        )      MOTION FOR DISMISSAL OF
     others similarly situated,         )      ACTION WITH PREJUDICE AS TO
13
                                        )      THE NAMED PLAINTIFFS AND
14                     Plaintiff,       )      WITHOUT PREJUDICE AS TO THE
     v.                                 )      PUTATIVE CLASS
15
                                        )
16   Anovos Productions, LLC, Disney )         HON. MICHAEL W. FITZGERALD
     Lucasfilm Ltd., NBCUniversal       )
17
     Media, LLC; and CBS Studios, Inc., )
18                                      )
                       Defendants.      )
19
20
               Based upon the Joint Motion for Dismissal, and good cause, this Court
21
     hereby orders that the action is dismissed with prejudice as to the named Plaintiffs
22
     and without prejudice as to the Putative Class. Each party to bear their own
23
     attorneys’ fees and costs.
24
           IT IS SO ORDERED.
25
26
     Dated: September 17, 2020          _______________________________
27                                      MICHAEL W. FITZGERALD
28                                      United States District Judge
